Citation Nr: 0013589	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-15 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an earlier effective date than September 18, 
1996, for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1943 to 
November 1947. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
Alabama, which granted the veteran entitlement to service 
connection for bilateral hearing loss from September 18, 
1996.  

It is noted that in April 1999, the RO granted the veteran 
entitlement to a TDIU.  from October 20, 1998, the date of 
the claim.  The veteran challenged the effective date of such 
grant, and by May 1999 rating decision, the RO denied the 
veteran's claim for an earlier effective date for a TDIU.  
The veteran thereafter filed a notice of disagreement 
regarding such issue, and in June 1999, the RO issued a 
statement of the case regarding such issue.  However, as the 
veteran never filed a substantive appeal regarding this 
issue, the issue of an earlier effective date for a TDIU is 
not in appellate status.  

It is noted that the veteran had originally raised claims for 
service connection for disabilities secondary to radiation 
exposure, as well as whether new and material evidence had 
been submitted in order to reopen claims of service 
connection for hearing loss, a dental condition, and loss of 
hair secondary to radiation exposure.  After the RO issued a 
statement of the case in April 1998 regarding said issues, 
the veteran submitted a statement dated April 1998 wherein he 
stated that he was withdrawing all issues except for service 
connection for hearing loss.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran filed a claim for service connection for 
hearing loss in December 1994.  

3.  The RO issued rating decisions in April and August 1995 
regarding service connection for hearing loss, and the 
veteran filed a notice of disagreement regarding service 
connection for hearing loss in October 1995.  

4.  The RO issued a statement of the case in December 1995 
regarding service connection for hearing loss; the veteran 
did not submit a substantive appeal regarding the issue of 
service connection for hearing loss, and the April 1995 
decision became final.  

5.  At his VA psychiatric examination on September 18, 1996, 
the veteran filed an informal claim for service connection 
for bilateral hearing loss.  

6.  After the time that the April 1995 rating decision became 
final, the veteran did not file an informal claim of service 
connection for bilateral hearing loss earlier than September 
18, 1996.  

7.  In August 1998, the RO granted the veteran entitlement to 
service connection for bilateral hearing loss effective 
September 18, 1996.


CONCLUSION OF LAW

Service connection for bilateral hearing loss can be made 
effective no earlier than September 18, 1996. 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.155, 3.400 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In December 1949, the veteran filed a claim for service 
connection for poor hearing in both ears.  In May 1950, the 
RO denied the veteran's claim for service connection for 
impaired hearing.  

In subsequent years, the veteran filed numerous requests to 
reopen his claim for service connection for hearing loss, all 
of which were denied.  

The veteran filed a claim for service connection for hearing 
loss in December 1994.  

By rating decisions dated April and August 1995, the RO 
denied the veteran's claim for service connection for hearing 
loss due to radiation exposure.  The veteran filed a notice 
of disagreement regarding this issue in October 1995, and in 
December 1995, the RO issued a statement of the case 
regarding said issue.  The veteran never submitted a 
substantive appeal in order to place this issue in appellate 
status, and the April 1995 denial subsequently became final.  

At a VA psychiatric examination dated September 18, 1996, the 
veteran asserted that he was exposed to radiation in service, 
which caused his hearing loss.  

In an August 1998 rating decision, the RO granted service 
connection for bilateral hearing loss with an evaluation of 
60 percent effective September 18, 1996.  

In the veteran's August 1998 notice of disagreement regarding 
the effective date assigned for his service-connected hearing 
loss, he asserted that he had the condition since his 
military service, and that the effective date should have 
been from 1948, when he first filed for service connection 
for this condition.  

In the veteran's September 1998 substantive appeal regarding 
the effective date assigned for his service-connected hearing 
loss, he asserted that he was not processed out of service 
according to relevant rules and regulations.  He asserted 
that he was not given a physical at the time of discharge 
from service.  He asserted that a fair and just date of 
entitlement would be when he reopened his claim in November 
1977.  


Analysis

The veteran's claim for an effective date earlier than 
September 18, 1996, for the grant of service connection for 
bilateral hearing loss is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and VA has fulfilled its duty to assist 
the veteran. 38 U.S.C.A. § 5107(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim of the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400 (1999).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 C.F.R. 
§ 3.400 (b) (2) (1999).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(1999).

The RO's decision to deny the veteran's claim in April 1995 
became final when the veteran did not submit a substantive 
appeal in a timely manner.  Therefore, the April 1995 rating 
decision constitutes the last final disallowance regarding 
the claim for service connection for bilateral hearing loss.  
At the veteran's VA psychiatric examination in September 18, 
1996, he asserted that he was exposed to radiation in 
service, which caused his hearing loss.  Pursuant to 
38 C.F.R. § 3.155, such statement was accepted as an informal 
claim for service connection for bilateral hearing.  

Accordingly, the effective date for service connection for 
bilateral hearing loss would be the later date of either the 
date he filed the informal claim of service connection for 
bilateral hearing loss, or the date that entitlement arose.  
The veteran filed his claim for service connection for 
bilateral hearing loss on September 18, 1996.  As a result, 
September 18, 1996 was the effective date assigned for the 
grant of service connection for bilateral hearing loss.  
Although it may be argued that entitlement arose earlier than 
September 18, 1996, based on the medical evidence of record, 
the date of receipt of the claim is the later of the two 
dates and, according to the regulations cited earlier, 
represents the proper effective date for the grant of service 
connection.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an effective date earlier than September 18, 1996, 
for the grant of service connection for bilateral hearing 
loss must be denied. 38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than September 18, 1996, for the 
grant of service connection for bilateral hearing loss is 
denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



